NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                    No. 17-1142

                                    ____________


                         UNITED STATES OF AMERICA

                                         v.

                    ALEXANDRO GERANDINO-ARACENA,
                                            Appellant
                             ____________

               On Appeal from the District Court of the Virgin Islands
                       Division of St. Thomas and St. John
                           (D.C. No. 3-15-cr-00041-001)
                    District Judge: Honorable Curtis V. Gomez
                                  ____________

                        Argued December 10, 2018
        Before: CHAGARES, HARDIMAN, and RESTREPO, Circuit Judges.

                              (Filed: March 21, 2019)

Joseph A. DiRuzzo, III [ARGUED]
DiRuzzo & Company
401 East Las Olas Boulevard
Suite 1400
Fort Lauderdale, FL 33301
       Counsel for Appellant

Joycelyn Hewlett
Acting United States Attorney
Sigrid M. Tejo-Sprotte [ARGUED]
David W. White
Assistant United States Attorneys
Office of United States Attorney
5500 Veterans Drive, Suite 260
United States Courthouse
St. Thomas, VI 00802
       Counsel for Appellee
                                       ____________

                                         OPINION*
                                       ____________

HARDIMAN, Circuit Judge.

       Alexandro Gerandino-Aracena appeals his judgment of conviction for federal drug

trafficking and firearms possession offenses following a jury trial. His two arguments on

appeal—that the District Judge presided over his case in violation of the Appointments

Clause of the United States Constitution and that he was entitled to a trial in an Article III

court—are foreclosed by our opinion in United States v. Ayala, --- F.3d ---, 2019 WL

1051579 (3d Cir. Mar. 6, 2019). As we held in Ayala, “a judge of the District Court of the

Virgin Islands may serve past the expiration of the term, until the President nominates

and the Senate confirms a successor.” Id. at *4; see *4–5. And Article IV, Section 3 of

the Constitution and statutory grants of jurisdiction empower the District Court of the

Virgin Islands to adjudicate federal criminal offenses. Id. at *2–3. We will therefore

affirm the judgment of conviction and sentence.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.

                                              2